Citation Nr: 1330409	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  10-23 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that continued a denial for service connection for a back disability based on no new and material evidence.  The Veteran's notice of disagreement was received in February 2009, a statement of the case was issued in March 2010, a substantive appeal was received in April 2010.  A Board hearing was conducted in October 2012. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

By letter dated in October 2012, the Board informed the Veteran that VA was unable to produce a transcript of his October  2012 Board hearing.  The Veteran was offered the option to testify at another hearing, see 38 C.F.R. § 20.717 (2012).  

The file contains a copy of the Veteran's response electing a Board hearing, stamped received in late October 2012.  It does not appear that action has been taken to schedule a new hearing.  Therefore, the Board finds that this case must be returned to the RO in order to schedule the Veteran for a Board hearing.  See 38 C.F.R. §§ 20.700, 20.703, 20.704, 20.717 (2012). 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing at the RO (or videoconference hearing if he so elects).  After the hearing is conducted, or in the event that the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


